Citation Nr: 9900939	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-45 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office in 
New York, New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.  This matter comes before the Board of Veterans 
Appeals (Board) on appeal from a January 1996 rating decision 
by the New York, New York RO which granted service connection 
for PTSD, evaluated as 30 percent disabling, and denied 
service connection for a left ankle disability and a 
bilateral hip disability.  This case was before the Board in 
June 1997 when it was remanded for additional development.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1997).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this regard, it appears 
that the record continues to be inadequate as discussed 
below.

The veteran contends that his left ankle and both hips were 
injured during service.  In reviewing the record, the Board 
notes that the veterans service medical records were 
presumably destroyed in the accidental fire at the National 
Personnel Records center in 1973.  In cases where service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In its June 
1997 Remand, the Board instructed the RO to request the names 
and addresses of all health care providers, VA and private, 
where the veteran received treatment for his hip and ankle 
disabilities after service.  The Board also requested that 
the veteran be scheduled for a VA orthopedic examination in 
order to ascertain the nature and etiology of all disorders 
of the left ankle and hips.  The examiner was asked to asked 
to provide an opinion as to whether it is at least as likely 
as not that the veteran has a left ankle disability and/or a 
bilateral hip disability which were caused by the fall he 
contends he had during service.  

The evidence of record indicates that the veteran submitted 
private medical records dated from 1995 to 1998.  The Board 
notes that although the veteran was given a VA orthopedic 
examination in July 1998, the report of examination does not 
contain all the information specifically requested in the 
June 1997 Remand.  Specifically, examination in July 1998 was 
of the right ankle, not the left ankle.  In addition, the 
examiner did not comment on the relationship, if any, of a 
bilateral hip disability to the veteran's alleged fall during 
service.  Rather, the examiner commented on the relationship 
between a bilateral hip disability and a right ankle 
disability.  The Board notes that these additional findings 
are an essential part of the claims at issue.

Further, with respect to the psychiatric disability, although 
a VA examination was conducted in July 1998 as requested by 
the Boards previous remand, it does not appear that the 
examination, which apparently was conducted by a psychologist 
rather that a psychiatrist, is adequate to permit disability 
evaluation.  The report of examination simply does not 
address the presence or absence of those symptoms which are 
part of the criteria for a rating in excess of 30 percent.  

In Stegall v. West, 11Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the ROs failure 
to follow the Boards directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the failure to follow the directives 
in the June 1997 Remand, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.  

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to 
the RO for the following action:

1.  The veteran should also be scheduled 
for a VA orthopedic examination in order 
to ascertain the nature and etiology of 
his left ankle and bilateral hip 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review 
prior to the examination.  The examiner 
should conduct a thorough examination of 
the left ankle and both hips.  The 
examiner should then provide his/her 
opinion as to whether it is at least as 
likely as not that the veteran has a 
disorder of the left ankle and/or 
disorder of the left or right hip which 
were caused by the fall he alleged 
happened during service.  Full supporting 
rationale should be provided to each 
opinion expressed.   

2.  The veteran should be scheduled for a 
psychiatric examination to determine the 
current nature and extent of his PTSD.  
It is imperative that the claims folder 
be made available to the examiner prior 
to the examination so that they may 
review pertinent aspects of the veterans 
military and medical record.  Such tests 
as the examiner deems necessary should be 
performed, to include psychological 
testing.  The psychiatric examiner should 
also review the rating criteria for 
mental disorders, to include the criteria 
for rating psychiatric disabilities that 
became effective on November 7, 1996, as 
well as those in effect prior to that 
date.  The findings of the examiner must 
address the presence or absence of the 
specific criteria set forth in the rating 
schedule, including the extent and 
effects of any noted sleep impairment or 
memory loss.  The examiner should also 
provide a full multi-axial evaluation, to 
include the assigning of a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale.  It is 
imperative that the examiner include an 
explanation of what the assigned score 
represents.   All clinical findings and 
opinions should be set forth in detail in 
the examination report.   

3.  Following completion of all requested 
development, the RO should again review 
the veteran's claims for an increased 
rating and for service connection for a 
left ankle disability and a bilateral hip 
disability in the light of all evidence 
of record and the provisions of 
38 U.S.C.A. § 1154(b) as interpreted by 
the United States Court of Appeals, 
Federal Circuit in Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  If action 
taken remains adverse to the veteran, the 
RO should provide the veteran and his 
representative an additional supplemental 
statement of the case, containing a 
recitation of all relevant evidence and a 
citation to the relevant law and 
regulations, and a statement of the 
reasons for action taken.  A reasonable 
period of time should be provided for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this action the Board intimates no opinion, legal or factual, 
as to any ultimate determination in this case.  No action by 
the veteran is required until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status. Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
